            Case 1:20-cr-00040-BAH Document 28 Filed 03/21/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )         Criminal No. 20-cr-00040 (BAH/RMM)
                                             )
JESSICA JOHANNA OSEGUERA                     )
GONZALEZ,                                    )
                                             )
       Defendant.                            )
                                             )

 DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S SUPPLEMENT TO HER
  EMERGENCY MOTION FOR RECONSIDERATION OF THE COURT’S DETENTION
  ORDER AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

respectfully submits this supplement to her emergency motion for reconsideration of the Court’s

March 3, 2020 Minute Order and March 5, 2020 Memorandum Opinion and Order granting the

Government’s Motion for Pretrial Detention due to the immediate and severe harm posed by

COVID-19 and Ms. Gonzalez’s continued incarceration. See ECF 27.

       In addition to the grounds set forth in her emergency motion, it is of critical importance

for the Court to be aware that a United States Marshal, assigned to D.C. Superior Court, has

tested positive for COVID-19. See Jimmy Hoover, DC Court Marshal Tests Positive For

COVID-19,         LAW       360      (Mar.           18,    2020),     https://www.law360.com/

whitecollar/articles/1254639?utm_source=shared-articles&utm_medium=email&utm_

campaign=shared-articles.   The D.C. Superior Court’s “announcement came hours after an

official for the U.S. Marshals Service confirmed to Law360 that a deputy U.S. marshal who had

contact with prisoners in the cell block and the courtroom had tested positive for COVID-19,

the virus sweeping across the globe.” Id. Indeed, as of March 19, 2020, at least sixty-five

inmates at the Central Detention Facility “have been quarantined due to possible exposure to



                                                 1
           Case 1:20-cr-00040-BAH Document 28 Filed 03/21/20 Page 2 of 4



[the] U.S. Marshal, who works in the D.C. Superior Courthouse and tested positive for the

virus.” See Mitch Ryals, DC Jail Inmate Tested for Coronavirus, 67 Quarantined Due to

Possible      Exposure,      WASHINGTON          CITY      PAPER       (Mar.      19,      2020),

https://www.washingtoncitypaper.com/news/coronavirus/article/21123113/dc-jail-inmate-tested-

for-coronavirus-67-quarantined-due-to-possible-exposure.

       This announcement validates the fear that COVID-19 will soon spread through

Washington, D.C.’s detention centers. Also, since the filing of Ms. Gonzalez’s emergency

motion on March 19, 2020, the number of confirmed COVID-19 cases in the United States has

surged to over 21,000, with at least 267 deaths. See Christina Maxouris and Dakin Andone, 75

Million Americans Told to Stay Home as Testing Reveals More Coronavirus Cases, CNN (Mar.

21, 2020), https://www.cnn.com/2020/03/21/health/us-coronavirus-wrap-saturday/index.html.

The District of Columbia, the Commonwealth of Virginia, and the State of Maryland have

reported 426 cases as of March 21, 2020. See Tom Jackman, Live Updates: Maryland Records

Its Second Death and 41 More Positive Cases. Virginia Adds 38 More Cases, THE WASHINGTON

POST (Mar. 21, 2020), https://www.washingtonpost.com/dc-md-va/2020/03/21/coronavirus-dc-

maryland-virginia-updates/. These numbers will only continue to grow, and, as an incarcerated

inmate, Ms. Gonzalez is in an extremely vulnerable and dangerous situation.

       Therefore, for the reasons set forth in Ms. Gonzalez’s emergency motion, and for the

reasons set forth in this supplement, Ms. Gonzalez, as an individual with no criminal history who

has been indicted for non-violent offenses, respectfully asks the Court to reconsider its March 3,

2020 and March 5, 2020 Orders, and to release her pursuant to the conditions set forth by

Magistrate Judge Meriweather on March 2, 2020.




                                                2
Case 1:20-cr-00040-BAH Document 28 Filed 03/21/20 Page 3 of 4



                           Respectfully submitted,



                           /s/ Steven J. McCool
                           STEVEN J. McCOOL
                           D.C. Bar No. 429369
                           JULIA M. COLEMAN
                           D.C. Bar No. 1018085
                           McCOOL LAW PLLC
                           1776 K Street, N.W., Suite 200
                           Washington, D.C. 20006
                           Telephone: (202) 450-3370
                           Fax: (202) 450-3346
                           smccool@mccoollawpllc.com
                           jcoleman@mccoollawpllc.com

                           Counsel for Jessica Johanna Oseguera Gonzalez




                              3
          Case 1:20-cr-00040-BAH Document 28 Filed 03/21/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of March 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL




                                            4
